UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6676



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLIFTON R. HOPKINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-91-249-WMN, CA-97-4113-WMN)


Submitted:   September 10, 1998       Decided:   September 24, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifton R. Hopkins, Appellant Pro Se. Brent Jefferson Gurney, As-
sistant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clifton R. Hopkins seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2241 (West 1994 &

Supp. 1998), which the district court construed as a motion filed

under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998). We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court. See United

States v. Hopkins, Nos. CR-91-249-WMN; CA-97-4113-WMN (D. Md. Apr.

29, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2